OPPENHEIMER CALIFORNIA MUNICIPAL FUND N-SAR EXHIBIT 77C SPECIAL SHAREHOLDER MEETINGS (Unaudited) On June 21, 2013, a first shareholder meeting of Oppenheimer California Municipal Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1).The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble172,839,3543,344,836 David K. Downes 172,430,9703,753,220 Matthew P. Fink172,409,3313,774,859 Edmund Giambastiani, Jr. 172,811,9703,372,220 Phillip A. Griffiths172,447,5173,736,673 Mary F. Miller 172,464,8163,719,374 Joel W. Motley172,917,5423,266,647 Joanne Pace 172,580,1763,604,013 Mary Ann Tynan172,873,3313,310,859 Joseph M. Wikler172,565,1143,619,076 Peter I. Wold 172,855,4683,328,722 William F. Glavin, Jr.172,948,6153,235,575
